Exhibit 10.1

 

MANAGEMENT SHAREHOLDER AGREEMENT

 

This Management Shareholder Agreement, dated as of June 1,  2016 (this
“Agreement”), is entered into by and between Interpool, Inc., d/b/a TRAC
Intermodal, a Delaware corporation (the “Company”), SCT Chassis Inc., a Marshall
Islands corporation (“SCT Chassis”), and KEVIN SNYDER (the “Management
Investor”).

 

WHEREAS, the Company desires to grant to the Management Investor certain
restricted shares of the common stock of SCT Chassis (the “Common Stock”) on the
date hereof, effective as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of Common Stock.

 

(a)                                 On June 1, 2016 (the “Grant Date”), the
Company shall grant to the Management Investor, and the Management Investor
hereby accepts, effective as of the date of such grant, a number of restricted
shares of Common Stock set forth on Appendix A, attached hereto with the Fair
Market Value (as defined below) per share of Common Stock set forth on Appendix
A (the “Restricted Shares”).

 

(b)                                 For the avoidance of doubt, the Restricted
Shares shall be considered to be “Common Stock” hereunder upon grant (including
prior to the vesting of any Restricted Shares).

 

(c)                                  Subject to the terms of Section 1(d) below
and the other terms and provisions of this Agreement, the Restricted Shares
shall vest in one-fourth (1/4) increments beginning on January 1, 2017 and
thereafter on January 1st of each of the three years following such date (each
such date, a “Vesting Date”), in each case provided that the Management Investor
is still employed by the Company on such date;

 

(d)                                 Without limiting any of the other terms and
provisions of this Agreement, the Restricted Shares shall be subject to the
following terms:

 

(i)                                     Except as provided in
Section 1(d)(ii)(A) below, if (A) other than for death or Disability, the
Management Investor’s employment is terminated by the Company without Cause and
(B) a waiver and release reasonably acceptable to the Company (a “Release”) is
executed by the Management Investor within the time period prescribed therein
after the date of such termination and becomes effective in accordance with its
terms, the Management Investor shall immediately vest (upon the expiration of
any revocation period applicable to such Release) as the owner of each tranche
of Restricted Shares that would have vested under Section 1(c)) above, as the
case may be, on the next succeeding Vesting Date applicable thereto following
such termination.

 

(ii)                                  The Management Investor shall immediately
vest as the owner of all Restricted Shares that have not theretofore vested upon
the occurrence of any of the following:

 

--------------------------------------------------------------------------------


 

A.                                    the termination of the Management
Investor’s employment by the Company without Cause within twelve (12) months
after a Change of Control (as defined below), subject to the Management
Investor’s execution and non-revocation of a Release within the time period
prescribed therein after the date of such termination; or

 

B.                                    the termination of the Management
Investor’s employment due to the Management Investor’s death or Disability (as
defined below), subject to the Management Investor’s (or if applicable, the
Management Investor’s representative) execution and non-revocation of a Release
within the time period prescribed therein after the date of such termination.

 

(iii)                               Except as provided in Sections 1(d)(i) and
1(d)(ii) above, all of the unvested Restricted Shares shall be automatically
forfeited, and be deemed to have been repurchased by the Company at a purchase
price of zero dollars, upon the Management Investor ceasing to be an employee of
the Company (whether as a result of termination for Cause, termination without
Cause, resignation, death, Disability or otherwise).

 

(iv)                              For purposes of clarification, except as
otherwise expressly provided in this Agreement, the Management Investor will
have all of the rights of a shareholder with respect to all of the Restricted
Shares granted hereunder, including, without limitation, the right to vote such
shares (subject to Section 1(d)(vi) below) and the right to receive all
dividends or other distributions with respect to such shares; provided, however,
any dividends or other distributions paid with respect to any Restricted Shares
which have not previously vested shall be withheld by the Company and shall be
paid to the Management Investor only when, and if, such Restricted Shares shall
become fully vested pursuant to Section 1.

 

(v)                                 The Restricted Shares shall be registered in
the Management Investor’s name, but any certificates evidencing such Restricted
Shares shall be retained by SCT Chassis during the period prior to the vesting
of such shares as set forth herein.  The Management Investor shall execute a
share transfer substantially in the form of Exhibit A attached hereto, in blank,
with respect to such Restricted Shares and deliver the same to SCT Chassis. 
Upon vesting in accordance with the terms of this Agreement, the Restricted
Shares shall be issued to the Management Investor free and clear of all liens,
other than restrictions and legends required pursuant to federal and state
securities laws and the terms of this Agreement.

 

(vi)                              To the fullest extent permitted by applicable
law, the Management Investor hereby appoints FIG LLC (“FIG LLC”) as its proxy
with respect to all vested and unvested Restricted Shares of which the
Management Investor may be the record holder from time to time to (A) attend all
meetings of the holders of the Common Stock, with full power to vote and act for
the Management Investor with respect to such Restricted Shares in the same
manner and to the same extent that the Management Investor might were the
Management Investor personally present at such meetings, and (B) execute and
deliver, on behalf of the Management Investor, any written consent in lieu of a
meeting of the holders of the Common Stock in the same manner and to the

 

2

--------------------------------------------------------------------------------


 

same extent that the Management Investor might but for the proxy granted
pursuant to this sentence.  The proxy hereby granted by the Management Investor
is, and shall be, irrevocable by the Management Investor (until the closing of
an IPO (as defined below) upon which such proxy shall automatically terminate
with respect to the Restricted Shares).  FIG LLC shall have full power to
substitute another person as the Management Investor’s proxy and to revoke the
appointment of any such substitute proxy.  Concurrently herewith, the Management
Investor is hereby executing and delivering to SCT Chassis an irrevocable proxy
in the form of Exhibit B attached hereto, and the Management Investor hereby
agrees that it shall execute and deliver any further instrument, and take all
other actions, reasonably requested by FIG LLC from time to time to evidence or
otherwise give effect to the provisions of this Section 1(d)(vi).

 

(e)                                  Anything herein to the contrary
notwithstanding, the Restricted Shares may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, alienated or encumbered (each
such action, a “Transfer”) until the applicable restrictions set forth herein
are removed or expire or are expressly waived by SCT Chassis in writing, and any
additional requirements or restrictions contained in this Agreement have been
satisfied, terminated or expressly waived by SCT Chassis in writing.  Any
purported or attempted Transfer that does not comply with the terms of this
Agreement shall be null and void and the purported transferee shall not be
deemed to be a shareholder of SCT Chassis and shall not be entitled to receive a
stock certificate (if any) or any dividends or other distributions on or in
respect of the Restricted Shares subject to such purported or attempted
Transfer.

 

(f)                                   In connection with the payment of any
dividends, distributions or other type of payment to the Management Investor in
respect of the Restricted Shares, the Company, as applicable law may provide,
shall be entitled to deduct any taxes or other amounts required by any
governmental authority to be withheld and paid over to such authority for the
Management Investor’s account.

 

(g)                                  For the purposes of this Agreement, the
following terms have the respective meanings set forth below:

 

(i)                                     “Act” means the Securities Act of 1933,
as amended.

 

(ii)                                  An “affiliate” of, or a person
“affiliated” with, a specified person, is a person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the person specified.

 

(iii)                               A termination for “Cause” shall mean
termination of the Management Investor’s employment with the Company and its
subsidiaries as a result of any of the following:

 

(A)                               the Management Investor commits any act of
fraud, intentional misrepresentation or serious misconduct in connection with
the business of the Company or any of its affiliates, including, but not limited
to, falsifying any documents or agreements (regardless of form); or

 

3

--------------------------------------------------------------------------------


 

(B)                               the Management Investor violates any rule or
policy of the Company or any of its affiliates (I) for which violation an
employee may be terminated pursuant to the written policies of the Company or
any of its affiliates reasonably applicable to such an employee or (II) which
violation results in material damage to the Company or any of its affiliates or
(III) which, after written notice to do so, the Management Investor fails to
correct within 30 days; or

 

(C)                               the Management Investor willfully breaches or
habitually neglects any aspect of the Management Investor’s duties assigned to
the Management Investor by the Company or any of its affiliates, which
assignment was reasonable in light of the Management Investor’s position with
the Company or its subsidiaries (all of the foregoing duties, “Duties”); or

 

(D)                               the Management Investor fails adequately to
perform any Duties (which failure has not been cured within thirty (30) days
after a written demand for substantial performance has been delivered to the
Management Investor) and such failure is reasonably likely to have a material
adverse impact upon the Company or any of its affiliates or the operations of
any of them; or

 

(E)                                the Management Investor fails to comply with
a specific directive from the board of directors (or similar body) of the
Company (the “Board of Directors”) or any of its affiliates with respect to a
material matter, which directive is made specifically to the Management Investor
and was reasonable in light of the Management Investor’s position with the
Company or its subsidiaries; or

 

(F)                                 while employed by the Company or its
subsidiaries, and without the written approval of the Board of Directors, the
Management Investor performs services for any other corporation or person which
competes with the Company or any of its subsidiaries or otherwise violates
Section 5 or 6 hereof; or

 

(G)                               the Management Investor is convicted by a
court of competent jurisdiction of, or enters a plea of nolo contendere to, a
felony (other than a traffic or moving violation) or any crime involving
dishonesty; or

 

(H)                              any other action or condition that may result
in termination of an employee for cause pursuant to any generally applied
standard, of which standard the Management Investor knew or reasonably should
have known, adopted in good faith by the Company or any of its subsidiaries from
time to time prior to the occurrence of such action or condition.

 

In the event that there is a dispute between the Management Investor and the
Company as to whether “Cause” for termination exists:  (x) such termination
shall nonetheless be effective, and (y) the payments or deliveries, if any, to
be made by the Company or any Fortress Entity in connection with a sale or
purchase of the Common Stock held by the

 

4

--------------------------------------------------------------------------------


 

Management Investor pursuant to Section 4 of this Agreement shall be delayed
until the final resolution of such dispute.

 

(iv)                              “Change of Control” means an event or series
of events by which one or more Fortress Entities collectively directly or
indirectly legally or beneficially own less than 50% of the voting stock (or
other equity interest) of the Company, in each case adjusted pursuant to any
stock (or share) split, stock (or share) dividend, recapitalization or
reclassification of the capital of the Company; provided, however, that a
“Change of Control” shall not be deemed to occur:

 

(A)                               upon an acquisition, merger, amalgamation,
continuation into another jurisdiction or other business combination involving
the Company, including the sale of all or substantially all of the assets of the
Company (each, a “Business Combination”), if one or more Fortress Entities
collectively (I) directly or indirectly legally or beneficially own at least 30%
of the voting stock (or other equity interest) of the Company or the
surviving/acquiring entity, as the case may be, and (II) continue to be the
largest shareholder (or other holder of equity) of the Company or the
surviving/acquiring entity, as the case may be, following such Business
Combination, and a “Change of Control” will not result after any such Business
Combination so long as the conditions set forth in clauses (I) and (II) continue
to be satisfied; or

 

(B)                               (I) upon an IPO (without regard to the
percentage of voting stock (or other equity interest) of SCT Chassis or any of
its subsidiaries, as applicable, directly or indirectly legally or beneficially
owned by the Fortress Entities immediately after such IPO) or (II) without
limiting clause (I), if at any time following an IPO one or more Fortress
Entities collectively directly or indirectly legally or beneficially own at
least 30% of the voting stock (or other equity interest) of the Company or SCT
Chassis, as applicable, and are the largest shareholder (or other holder of
equity) of the Company or SCT Chassis, as applicable.

 

(v)                                 “Disability” means, as determined by the
Board of Directors in good faith, the Management Investor’s inability, due to
disability or incapacity, to perform all of the Management Investor’s Duties on
a full-time basis for (A) periods aggregating one hundred eighty (180) days,
whether or not continuous, in any continuous period of three hundred and sixty
five (365) days or, (B) where the Management Investor’s absence is adversely
affecting the performance of the Company in a significant manner, periods
greater than ninety (90) days and the Management Investor is unable to resume
the Management Investor’s Duties on a full time basis within ten (10) days after
receipt of written notice of the Board of Directors’ determination under this
clause (v).

 

(vi)                              “Fair Market Value” of each share of Common
Stock shall be determined as of the time of the event requiring valuation of
such stock hereunder by the board of directors (or similar body) of SCT Chassis
(“SCT Chassis Board”) in good faith; provided, however, that such determination
shall be based upon the Company or SCT Chassis, as the case may be, as a going
concern and shall not discount the value of such

 

5

--------------------------------------------------------------------------------


 

shares either because they are subject to the restrictions set forth in this
Agreement, or because they constitute only a minority interest in the Company or
SCT Chassis, as the case may be.

 

(vii)                           “Fortress Entity” means (A) any private equity
fund managed by an affiliate of FIG LLC (or its successors or assigns) or any
affiliate of any such fund, (B) any investment vehicle (whether formed as a
private investment fund, stock company or otherwise) managed directly or
indirectly by FIG LLC (or its successors or assigns) or any of its affiliates or
(C) any general partner, limited partner, managing member or person occupying a
similar role of or with respect to any of the foregoing.

 

(viii)                        “IPO” means a firmly underwritten initial public
offering pursuant to a registration statement declared effective under the Act
covering the offer and sale of the common stock of SCT Chassis or any of its
subsidiaries to the public generally in which the net proceeds to either SCT
Chassis or such subsidiary, as applicable are not less than US$50,000,000.

 

(ix)                              “Pre-Tax Earnings” shall be measured in
accordance with Generally Accepted Accounting Principles (“GAAP”) as in effect
on the Grant Date.  For purposes of determining the achievement of the
performance targets set forth above, “Pre-Tax Earnings” shall exclude the
following: non-cash interest and one-time charges resulting from the termination
or modification of interest rate swaps; losses related to the acceleration of
amortization of deferred debt issue costs; and gains or losses resulting from
other onetime events as determined by the board of directors of SCT Chassis.

 

2.                                      Transfers of Stock.

 

(a)                                 Resale of Stock.  Subject to the provisions
of Sections 2(c) and 4, the Management Investor shall not Transfer the
Restricted Shares or any other shares of Common Stock or other shares or capital
of SCT Chassis now or hereinafter owned by the Management Investor, other than
in accordance with both the provisions of this Section 2 and the federal and
state securities laws.

 

(b)                                 Tag-Along Right; Drag-Along Right.

 

(i)                                     As used in this Agreement, the term
“Holder” means the Management Investor or a Related Transferee (as defined
below) of the Management Investor, and the term “Holder’s Shares” means all
shares of Common Stock held by a Holder at any time of determination.

 

(ii)                                  Tag-Along Right.  Notwithstanding any
other provision hereof, prior to one or more Fortress Entities selling more than
fifty percent (50%) of the outstanding Common Stock (such selling entities, the
“Selling Fortress Entities”) to one or more third persons who are not a Fortress
Entity (collectively, a “Third Party”) pursuant to a single transaction or a
series of related transactions (such sale, a “Third Party Sale”), the Selling
Fortress Entities shall deliver a written notice (a “Tag-Along Notice”) to the
Management Investor and each Related Transferee (or if any such individual is
deceased, to the decedent’s personal representative) which satisfies the
requirements of Section 2(b)(ii)(A)

 

6

--------------------------------------------------------------------------------


 

below.  Such Tag-Along Notice shall be so delivered not less than forty (40)
days prior to the respective Third Party Sale.

 

(A)                               Tag-Along Notice.  Each Tag-Along Notice shall
set forth:  (i) the name and address of the Third Party; (ii) the proposed
amount and form of consideration to be paid per share of Common Stock and the
terms and conditions of payment offered by the Third Party; (iii) the aggregate
number of shares of Common Stock held by the Selling Fortress Entities as of the
date that the Tag-Along Notice is first delivered, mailed or sent by courier or
facsimile to the Management Investor and each Related Transferee (or if any such
individual is deceased, the decedent’s personal representative); (iv) the
Tag-Along Sale Percentage (as defined below); (v) the proposed date of the Third
Party Sale (the “Third Party Sale Date”); and (vi) confirmation that the
proposed Third Party has agreed to purchase the Holder’s Shares in accordance
with the terms hereof.

 

(B)                               Exercise of Tag-Along Right.  Upon the receipt
of a Tag-Along Notice by the Management Investor or a Related Transferee (or if
any such individual is deceased, to the decedent’s personal representative),
each Holder shall have the right (such right, a “Tag-Along Right”), exercisable
in its sole discretion, to sell to the respective Third Party up to the same
percentage of the total number of Holder’s Shares held by such Holder on the
date of the Tag-Along Notice (whether or not the restrictions on Transfer of
Common Stock have lapsed) as the percentage of the total number of shares of
Common Stock held by the Selling Fortress Entities as of the date of the
Tag-Along Notice that such Selling Fortress Entities are selling in the Third
Party Sale (the “Third Party Sale Percentage”), at the same price and on the
same terms and conditions as such Selling Fortress Entities have agreed to with
such Third Party; provided, however, that each such Holder shall not be
permitted to sell any unvested Holder’s Shares; provided further, such Selling
Fortress Entities shall use their reasonable, good faith efforts to provide
(I) that the only representation and warranty which such Holder shall be
required to make in connection with the Third Party Sale is a representation and
warranty with respect to such Holder’s own ownership of the Holder’s Shares to
be sold by it and its ability to convey title thereto free and clear of liens,
encumbrances and adverse claims, (II) that the liability of such Holder with
respect to any representation and warranty made in connection with the Third
Party Sale is the several liability of such Holder (and not joint with any other
person) and that such liability is limited to the amount of proceeds actually
received by such Holder in the Third Party Sale and (III) each Holder with
either an opinion of counsel to the effect that the Third Party Sale is not in
violation of applicable federal and state securities or other laws or, if such
Holder is not provided with an opinion with respect to the matters contemplated
by this clause (III), an indemnity from such Selling Fortress Entities for any
such violation.  If any Third Party Sale in respect of which a Holder has
exercised its Tag-Along Right is in the form of a merger transaction, such
Holder agrees to vote its Holder’s Shares in favor of such merger and not to
exercise any rights of appraisal or dissent afforded under applicable law.

 

7

--------------------------------------------------------------------------------


 

(C)                               Tag-Along Exercise Notice.  Each Holder may
exercise the Tag-Along Right by providing the Selling Fortress Entities with
written notice (a “Tag-Along Exercise Notice”) thereof not less than twenty-five
(25) days prior to the proposed Third Party Sale Date specified in the
respective Tag-Along Notice.  Such Tag-Along Exercise Notice must affirmatively
state that such Holder is irrevocably exercising its Tag-Along Right and shall
specify the number of vested Holder’s Shares held by it which it desires to sell
to the Third Party pursuant to the Third Party Sale (which number shall in no
event be greater than the product of (x) the number of Holder’s Shares held by
such Holder and (y) the Third Party Sale Percentage specified in the respective
Tag-Along Notice).  If the Selling Fortress Entities receive a Tag-Along
Exercise Notice no later than the twenty-fifth (25th) day prior to the proposed
Third Party Sale Date specified in the respective Tag-Along Notice, none of the
Selling Fortress Entities to which the Tag-Along Exercise Notice relates shall
consummate the respective Third Party Sale unless the Third Party also purchases
the number of vested Holder’s Shares specified in such Tag Along Exercise Notice
(in accordance with the terms of Section 2(b)(ii)(B) above).  If the Selling
Fortress Entities have not received a Tag-Along Exercise Notice from a Holder by
the twenty-fifth (25th) day prior to the proposed Third Party Sale Date
specified in the respective Tag-Along Notice, such Holder shall be deemed to
have waived its Tag-Along Right with respect to the Third Party Sale to which
such Tag-Along Notice relates.

 

(D)                               Authority to Record Transfer/Delivery of
Certificates.  SCT Chassis (or SCT Chassis’ transfer agent, if any) shall record
in SCT Chassis’ books and records the transfer of the number of vested Holder’s
Shares subject to a Tag-Along Exercise Notice which is not represented by one or
more certificates issued by SCT Chassis, from the respective Holder to the Third
Party, on the Third Party Sale Date.  If any part of such Holder’s Shares is
represented by one or more certificates issued by SCT Chassis, the Holder shall
deliver such certificate or certificates for such shares, duly endorsed for
transfer with signatures guaranteed, to such Third Party on the Third Party Sale
Date in the manner and at the address indicated in the Tag-Along Notice against
delivery of the purchase price for the shares; provided, however, that in the
event SCT Chassis has possession of any such certificate(s) pursuant to this
Agreement, upon the written request of the Holder at least five (5) business
days in advance of the Third Party Sale Date, SCT Chassis shall deliver such
certificate(s) to the Third Party at the time and in the manner described above.

 

(iii)                               Drag-Along Right.  Notwithstanding any other
provision hereof, if any Holder has not exercised its Tag-Along Right with
respect to the maximum number of Holder’s Shares for which such Holder is
permitted (pursuant to Section 2(b)(ii)(B) above) to exercise such Tag-Along
Right in respect of a Third Party Sale, then, upon the demand of any Selling
Fortress Entity participating in such Third Party Sale (in each such entity’s
sole discretion), such Holder shall sell to the respective Third Party the
number of whole Holder’s Shares (rounded upwards or downwards, as applicable),
whether or not the restrictions on Transfer of Common Stock have lapsed, equal
to the product of (x) the total number of Holder’s Shares held by such Holder on
the date of the Drag-Along

 

8

--------------------------------------------------------------------------------


 

Notice (as defined below) and (y) the Third Party Sale Percentage, at the same
price and on the same terms and conditions as such Selling Fortress Entity has
agreed to with such Third Party; provided, however, that each such Holder shall
not be permitted to sell any unvested Holder’s Shares (provided that the Company
may, in its sole discretion, accelerate the vesting of any unvested Holder’s
Shares); provided further that such Selling Fortress Entity shall use its
reasonable, good faith efforts to provide that (A) the only representation and
warranty which such Holder shall be required to make in connection with the
Third Party Sale is a representation and warranty with respect to such Holder’s
own ownership of the Holder’s Shares to be sold by it and its ability to convey
title thereto free and clear of liens, encumbrances and adverse claims and
(B) the liability of such Holder with respect to any representation and warranty
made in connection with the Third Party Sale is the several liability of such
Holder (and not joint with any other person) and that such liability is limited
to the amount of proceeds actually received by such Holder in the Third Party
Sale; provided further, that a Holder shall not be obligated to participate in
any Third Party Sale pursuant to this Section 2(b)(iii) unless such Holder is
provided an opinion of counsel to the effect that the Third Party Sale is not in
violation of applicable federal and state securities or other laws or, if such
Holder is not provided with an opinion with respect to the matters contemplated
by this proviso, each Selling Fortress Entity who has delivered a Drag-Along
Notice to such Holder shall indemnify such Holder for any such violation.  If
the Third Party Sale is in the form of a merger transaction, each Holder agrees
to vote its Holder’s Shares in favor of such merger and not to exercise any
rights of appraisal or dissent afforded under applicable law.

 

(A)                               Drag-Along Notice.  If a Selling Fortress
Entity elects (in its sole discretion) to exercise the option described in this
Section 2(b)(iii), such Selling Fortress Entity shall provide the Holder(s) with
written notice (the “Drag-Along Notice”) thereof not more than twenty-four (24)
nor less than ten (10) days prior to the proposed date of the Third Party Sale
Date.  The Drag-Along Notice shall set forth:  (i) the name and address of the
Third Party; (ii) the proposed amount and form of consideration to be paid per
share and the terms and conditions of payment offered by the Third Party;
(iii) the aggregate number of shares of Common Stock held by such Selling
Fortress Entity as of the date that the Drag-Along Notice is first delivered,
mailed or sent by courier or facsimile to the Holder; (iv) the Third Party Sale
Percentage; (v) the proposed Third Party Sale Date; and (vi) confirmation that
the proposed Third Party has agreed to purchase vested Holder’s Shares held by
such Holder in accordance with the terms hereof.

 

(B)                               Authority to Record Transfer/Delivery of
Certificates.  If a Selling Fortress Entity elects (in its sole discretion) to
exercise the option described in this Section 2(b)(iii), SCT Chassis (or SCT
Chassis’ transfer agent, if any) shall record in SCT Chassis’ books and records
the transfer of the number of vested Holder’s Shares subject to the Drag-Along
Notice which is not represented by one or more certificates issued by SCT
Chassis, from the Holder to the Third Party, on the Third Party Sale Date.  If
any part of such Holder’s Shares is represented by one or more certificates
issued by SCT Chassis, the Holder shall deliver such certificate or certificates
for such shares, duly endorsed for transfer with signatures guaranteed, to such
Third Party on the Third Party Sale Date in the

 

9

--------------------------------------------------------------------------------


 

manner and at the address indicated in the Drag-Along Notice against delivery of
the purchase price for the shares; provided, however, that in the event that SCT
Chassis has possession of any such certificate(s) pursuant to this Agreement,
SCT Chassis shall deliver such certificate(s) to the Third Party at the time and
in the manner described above.

 

(iv)                              Consideration.  The provisions of this
Section 2(b) shall apply regardless of the form of consideration received in the
Third Party Sale.

 

(c)                                  Transfer to Related Transferees. 
Notwithstanding anything to the contrary contained in Section 1(f) and this
Section 2, the Management Investor may Transfer shares of Common Stock without
restriction to the Management Investor’s Related Transferees; provided that each
such Related Transferee shall first (i) execute a written consent in form and
substance satisfactory to the Company to be bound by all of the provisions of
this Agreement and (ii) give a duplicate original of such consent to the
Company.  The “Related Transferees” of the Management Investor shall consist of
his spouse, his adult lineal descendants, the adult spouses of such lineal
descendants, trusts solely for the benefit of the Management Investor’s spouse
or his minor or adult lineal descendants and, in the event of death, his
personal representatives (in their capacities as such), estate and named
beneficiaries.  In the event of any Transfer by the Management Investor to his
Related Transferees of all or any part of the shares of Common Stock owned by
him (or in the event of any subsequent Transfer of such shares by any such
Related Transferee to another Related Transferee of the Management Investor),
such Related Transferees shall receive and hold said Common Stock subject to
(and shall be bound by) the terms of this Agreement and the rights and
obligations hereunder of the Management Investor, from whom such Common Stock
was originally transferred, as though said Common Stock was still owned by the
Management Investor, and such Related Transferees shall be treated as if they
were the Management Investor for the purposes their stock-related rights and
obligations under this Agreement.  There shall be no further Transfer of such
Common Stock by a Related Transferee except between and among such Related
Transferee, the Management Investor and the other Related Transferees of the
Management Investor, or except as may otherwise be permitted by this Agreement.

 

(d)                                 Termination.  This Section 2 shall terminate
upon the closing of an IPO; provided, however, the restrictions set forth in
Section 2(a) shall continue to apply with respect to unvested Restricted Shares.

 

3.                                      The Management Investor’s
Representations; Legends on Certificates.

 

(a)                                 Investment Risk.  The Management Investor
represents and acknowledges that:  (i) as a result of the Management
Investor’s experience in financial matters, the Management Investor is properly
able (on his own) to evaluate the capital structure of SCT Chassis and its
subsidiaries, the business of SCT Chassis and its subsidiaries and the risks
inherent therein; (ii) the Management Investor has been given the opportunity to
obtain any additional information or documents from and to ask questions, and
receive answers of, the officers and representatives of SCT Chassis and its
subsidiaries to the extent necessary to evaluate the merits and risks related to
an investment in SCT Chassis; (iii) the Management Investor has been and will
be, to the extent he deems necessary, advised by legal counsel of his

 

10

--------------------------------------------------------------------------------


 

choice at his expense in connection with this Agreement and the grant of the
Restricted Shares hereunder; and (iv) the grant of the Restricted Shares
hereunder will be consistent, in both nature and amount, with the Management
Investor’s overall investment program and financial condition, and his financial
condition will be such that he will be able to bear the economic risk of holding
unregistered Common Stock for which there is no market and to suffer a complete
loss of his investment therein.  The Management Investor further acknowledges
that investment in the Restricted Shares involves significant risks and that
these risks include, without limitation, the fact that SCT Chassis and its
subsidiaries may have a leveraged financial structure.

 

(b)                                 Acquired for Investment.

 

(i)                                     The Management Investor represents and
warrants that:  (A)  Restricted Shares will be acquired for his own account for
investment, without any present intention of selling or further distributing the
same, and he does not have any reason to anticipate any change in his
circumstances or any other particular occasion or event which would cause him to
sell any of such Common Stock; and (B) he is fully aware that in agreeing to
grant such Common Stock to him, the Company and SCT Chassis will be relying upon
the truth and accuracy of these representations and warranties.  The Management
Investor agrees that he will not Transfer any Restricted Shares prior to an IPO,
except to a Related Transferee in accordance with the terms of this Agreement or
as otherwise may be permitted or required under this Agreement.  Any such
Transfer must be in compliance with the Act, the rules and regulations of the
Securities and Exchange Commission thereunder, the relevant state securities
laws applicable to the Management Investor’s action and the terms of this
Agreement.

 

(ii)                                  The Management Investor acknowledges that
no trading market for the Common Stock exists currently and that there is no
assurance that one will exist at any time in the foreseeable future (if at all)
and that, as a result, the Management Investor may be unable to sell any of the
Common Stock acquired hereunder for an indefinite period.  Further, SCT Chassis
has no obligation to register any of the Common Stock (including any of the
Restricted Shares) for sale or resale under the Act or any other applicable law
(including any “blue sky” law).

 

(iii)                               The Management Investor acknowledges and
agrees that nothing herein, including the provisions of Section 1 of this
Agreement or the opportunity to make an investment in SCT Chassis, shall be
deemed to create any implication concerning the adequacy of the Management
Investor’s services to the Company or any of its affiliates.

 

(c)                                  Legend on Certificates.  If, in the sole
discretion of SCT Chassis, share certificates are issued to the Management
Investor prior to the closing of an IPO, each share certificate issued to the
Management Investor representing Common Stock issued hereunder shall bear the
following (or substantially equivalent) legends on the face or reverse side
thereof:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE

 

11

--------------------------------------------------------------------------------


 

REGISTRATION STATEMENT UNDER THE ACT COVERING SUCH SECURITIES, THE SALE IS MADE
IN ACCORDANCE WITH RULE 144 OR ANY SUCCESSOR RULE UNDER THE ACT OR SCT CHASSIS
INC. (THE “COMPANY”) RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MANAGEMENT SHAREHOLDER
AGREEMENT DATED JUNE 1, 2016, BY AND BETWEEN KEVIN SNYDER, INTERPOOL, INC.,
D/B/A TRAC INTERMODAL AND THE COMPANY, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY, AND THE SECURITIES REPRESENTED BY THIS CERTIFICATE
MAY NOT BE VOTED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNLESS SUCH VOTING, TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE PROVISIONS OF SUCH
AGREEMENT.

 

Any share certificate issued at any time in exchange or substitution for any
certificates bearing such legends (except a new certificate issued upon the
completion of a public distribution of Common Stock represented thereby) shall
also bear such (or substantially equivalent) legends, unless the Common Stock
represented by such certificate is no longer subject to the provisions of this
Agreement and, in the opinion of counsel for SCT Chassis, the Common Stock
represented thereby need no longer be subject to restrictions pursuant to the
Act or applicable state securities law.  SCT Chassis shall not be required to
transfer on its books any certificate for Common Stock in violation of the
provisions of this Agreement.

 

4.                                      Company “Call” Option.

 

(a)                                 Upon the termination of the Management
Investor’s employment with the Company for any reason (including if the
Management Investor dies while an employee of the Company) prior to the
effective date of an IPO (a “Call Purchase Event”), subject to the provisions of
this Section 4, the Company may, at its sole option exercisable by written
notice (a “Purchase Notice”) delivered to the Management Investor (or in the
case of a deceased Management Investor, the Management Investor’s personal
representative) within ninety (90) days after the applicable Call Purchase Event
(or, in the event the applicable Call Purchase Event is the death of the
Management Investor, within thirty (30) days after the appointment and
qualification of the deceased Management Investor’s personal representative, if
later), elect to purchase and, upon the giving of such notice, the Company shall
be obligated to purchase, and the Management Investor (and the Related
Transferees, if any, of the Management Investor or, in the case of a deceased
Management Investor, his personal representative) (the Management Investor or
his personal representative and each Related Transferee being referred to herein
as a “Seller”) shall be obligated to sell, all, or any lesser portion indicated
in the Purchase Notice, of the Common Stock held by the Sellers at a per share
price equal to:

 

(i)                                     in the case of vested Restricted Shares,
if the Management Investor’s employment is terminated by the Company for Cause
or the Management Investor

 

12

--------------------------------------------------------------------------------


 

resigns as an employee of the Company, the lesser of (x) the Fair Market Value
thereof as of the applicable date of grant hereunder of the Restricted Shares or
(y) the Fair Market Value thereof as of the date of the Call Purchase Event; or

 

(ii)                                  in the case of vested Restricted Shares,
if the Management Investor’s employment is terminated by the Company without
Cause, or due to the Management Investor death or Disability while an employee
of the Company, the Fair Market Value thereof as of the date of the Call
Purchase Event.

 

(b)                                 If the Company does not elect to exercise
its option set forth in Section 4(a) above, the Company shall give written
notice that it is not so electing to each Fortress Entity owning Common Stock
within the time periods specified in Section 4(a) for the giving of the Purchase
Notice.  Upon receipt of such notice from the Company, each Fortress Entity
owning Common Stock shall have the option, exercisable by written notice (a
“Fortress Entity Purchase Notice”) delivered to the Sellers within fifteen (15)
days after receipt of such notice from the Company, to purchase from the Sellers
(and, upon the giving of the Fortress Entity Purchase Notice, such Fortress
Entity shall be obligated to purchase and the Sellers shall be obligated to
sell) all, or any lesser portion indicated in the Fortress Entity Purchase
Notice, of the Common Stock held by the Sellers; provided, however, if
oversubscribed by more than one such Fortress Entity providing a Fortress Entity
Purchase Notice, each such Fortress Entity shall purchase a pro rata portion of
such Common Stock held by Sellers determined by its pro rata portion of all
shares of Common Stock owned by such subscribing Fortress Entities) at the per
share price determined in accordance with paragraph (a) of this Section 4.

 

(c)                                  In the event a purchase of shares of Common
Stock pursuant to this Section 4 shall be prohibited by law or would cause a
default under the terms of any indenture or loan agreement or other instrument
to which the Company or any of its affiliates may be a party, the obligations of
the Sellers and the Company pursuant to this Section 4 shall be suspended and no
such default shall be caused; provided, however, that (x) the purchase price to
be paid by the Company for the shares shall accrue interest at the lowest rate
necessary to prevent the imputation of interest or original issue discount under
the Internal Revenue Code of 1986, as amended (the “Code”), reduced by any
dividends or distributions received by the Management Investor (but not to an
amount less than zero) on such Common Stock during the period of such
suspension, which interest shall likewise be paid when such prohibition first
lapses or is waived and no such default would be caused and (y) in the event of
any such suspension, if one or more Fortress Entities so elect and no violation
of law would be caused and no default under the terms of any indenture or loan
agreement or other instrument to which the Company or any of its affiliates may
be a party would result, the Company shall transfer its obligations under this
Section 4 to such Fortress Entities, in which case such Fortress Entities and
the Sellers shall be obligated to complete the purchase of shares of Common
Stock pursuant to this Section 4.

 

5.                                      Restrictive Covenants.  The Management
Investor acknowledges that during the period of the Management Investor’s
employment with the Company the Management Investor shall have access to secret
and confidential information, knowledge and/or data relating to the Company and
its businesses, and will meet and develop relationships with potential and
existing suppliers, financing sources, clients, customers and employees of the
Company.

 

13

--------------------------------------------------------------------------------


 

(a)                                 Noncompetition; Nonsolicitation.  The
Management Investor agrees that during the period of the Management Investor’s
employment with the Company, and for the one (1) year period immediately
following termination of such employment (whether as a result of termination for
Cause, termination other than for Cause, resignation, death, Disability or
otherwise), the Management Investor shall not:

 

(i)                                     directly or indirectly (whether as
principal, agent, independent contractor, partner, member, manager, officer,
director or otherwise) own, manage, operate, control, participate in, perform
services for, make any investment in or otherwise carry on, any business that is
competitive with any business engaged in or conducted by the Company, or any
business that the Company proposes or contemplates to engage in or conduct, at
such time, including, but not limited to, the business of owning, leasing (as
lessor, sublessor, lessee or sublessee) or managing intermodal chassis; or

 

(ii)                                  directly or indirectly, engage in the
recruiting, soliciting or inducing of any nonclerical employee or employees of
the Company to terminate their employment with, or otherwise cease their
relationship with, the Company, or in hiring or assisting another person or
entity to hire any nonclerical employee of the Company or any person who within
six (6) months before had been a nonclerical employee of the Company and were
recruited or solicited for such employment or other retention while an employee
of the Company (other than any of the foregoing activities engaged in with the
prior written approval of the Company); or

 

(iii)                               directly or indirectly solicit, induce or
encourage or attempt to persuade any agent, supplier or customer of the Company
to terminate such agency or business relationship.

 

Nothing contained in this Agreement shall limit or otherwise affect the ability
of the Management Investor to own not more than one percent (1.0%) of the
outstanding capital stock of any entity that is engaged in a business
competitive with the Company, provided that such investment is a passive
investment and such Management Investor is not directly or indirectly involved
in the management or operation of such business or otherwise providing
consulting services to such business.  In the event that the Management Investor
inadvertently accumulates more than one percent (1.0%) of such competitive
entity, provided the Management Investor gives the Company immediate written
notice thereof and divests himself of such passive investment within thirty (30)
days of his accumulating more than one percent (1.0%) of such competitive
entity, the Company will not seek any other relief for violation of this
provision.

 

(b)                                 Disparaging Comments.  The Management
Investor and the Company agree that both during and after the Management
Investor’s employment with the Company, the Management Investor and the Company
shall not make any disparaging or defamatory comments regarding the other, or
make any disparaging or defamatory comments concerning any aspect of the
termination of the employment relationship.  The obligations of the Management
Investor and the Company under this subparagraph shall not apply to disclosures
required by applicable law, regulation or order of any court or governmental
agency.

 

14

--------------------------------------------------------------------------------


 

Nothing contained in this Section 5 shall limit any common law or statutory
obligation that the Management Investor may have to the Company.  For purposes
of the foregoing provisions of this Section 5, each reference to “the Company”
shall be deemed to include any incorporated or unincorporated affiliates of the
Company (including, without limitation, subsidiaries), including any entity
which becomes the Management Investor’s employer as a result of any business
transaction, reorganization or restructuring of the Company for any reason.

 

The Company shall be entitled, in connection with tax planning or other reasons,
to terminate the Management Investor’s employment (which termination shall not
be considered a termination without Cause for purposes of this Agreement or
otherwise) in connection with an invitation from another affiliate of the
Company to accept employment with such affiliate in which case the terms and
conditions hereof shall apply to the Management Investor’s employment
relationship with such entity mutatis mutandis.

 

6.                                      Confidentiality.  During employment and
following termination of employment, the Management Investor will hold and keep
confidential all secret and confidential information, knowledge or data relating
to the Company and its businesses, including any confidential information as to
customers of the Company (i) obtained by the Management Investor during
employment by the Company, and (ii) not otherwise public knowledge or known
within the applicable industry.  Upon termination of employment with the
Company, or at any time as the Company may request, the Management Investor will
promptly deliver to the Company, as requested, all documents (whether prepared
by the Company, the Management Investor or a third party) relating to the
Company or any of its businesses or property which the Management Investor may
possess or have under the Management Investor’s direction or control other than
documents provided to the Management Investor as a participant in any employee
benefit plan, policy or program of the Company or any agreement by and between
the Management Investor, SCT Chassis and/or the Company with regard to the
Management Investor’s employment or severance.  For purposes of the foregoing
provisions of this Section 6, each reference to “the Company” shall be deemed to
include any incorporated or unincorporated affiliates of the Company (including,
without limitation, subsidiaries), including any entity which becomes the
Management Investor’s employer as a result of any business transaction,
reorganization or restructuring of the Company for any reason.

 

The Management Investor shall not, without prior written consent of the Company,
unless compelled pursuant to the order of a court or other governmental or legal
body having jurisdiction over such matter, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  In the event the Management Investor is compelled by order of
a court or other governmental or legal body to communicate or divulge any such
information, knowledge or data to anyone other than the foregoing, the
Management Investor will promptly notify the Company of any such order and will
cooperate fully with the Company in protecting such information to the extent
possible under applicable law.  The Company agrees to reimburse the Management
Investor for all reasonable expenses actually incurred and paid in connection
with such cooperation, including reasonable attorneys’ fees for separate counsel
for the Management Investor, which counsel the Management Investor may select in
his sole reasonable discretion.

 

15

--------------------------------------------------------------------------------


 

7.                                      Notices.  All notices or other
communications under this Agreement shall be given in writing and shall be
deemed duly given and received on the third full business day following the day
of the mailing thereof by registered or certified mail or when delivered
personally or sent by facsimile transmission as follows:

 

(a)                                 if to the Management Investor, at the
address of the Management Investor as it appears on the signature page to this
Agreement or at such other place as the Management Investor shall have
designated by notice as herein provided to the Company; and

 

(b)                                 if to the Company or SCT Chassis, at 750
College Road East, Princeton, New Jersey 08540, Attention: General Counsel; and

 

(c)                                  if to any Fortress Entity, at Fortress
Investment Group LLC, 1345 Avenue of the Americas, 46th Floor, New York, New
York 10105, Attention:  Randal A. Nardone, or at such other place as such person
shall have designated by notice as herein provided to the Management Investor.

 

8.                                      Specific Performance, Forfeiture, Right
to Repurchase.

 

(a)                                 Specific Performance.  Due to the fact that
the securities of SCT Chassis cannot be readily purchased or sold in the open
market and because damages to the Company, its subsidiaries and affiliates will
be difficult to ascertain and remedies at law to the Company, its subsidiaries
and affiliates will be inadequate and for other reasons, the parties will be
irreparably damaged in the event that this Agreement is not specifically
enforced.  In the event of a breach or threatened breach of the terms, covenants
and/or conditions of this Agreement by any of the parties hereto, the other
parties shall, in addition to all other remedies, be entitled (without any bond
or other security being required) to a temporary and/or permanent injunction,
without showing any actual damage or that monetary damages would not provide an
adequate remedy, and/or a decree for specific performance, in accordance with
the provisions hereof.

 

(b)                                 Forfeiture, Right to Repurchase.  The
Management Investor acknowledges that if (x) the Management Investor breaches
any term or condition contained in Section 5 or 6 of this Agreement and (y) the
Company provides the Management Investor with written notice of such breach:

 

(i)                                     if such notice is given prior to the
effective date of an IPO, (A) all of the Restricted Shares shall be
automatically forfeited, and be deemed to have been repurchased by the Company
at a purchase price of zero dollars, upon the giving of such notice as such
breach of Section 5 or 6, together with the giving of such notice, shall be
deemed a Call Purchase Event (as of the date of such notice) due to a
termination for Cause; and

 

(ii)                                  if such notice is given after the
effective date of an IPO, all of the Restricted Shares that have not vested
prior to the date of such notice shall be automatically forfeited, and be deemed
to have been repurchased by the Company at a purchase price of zero dollars,
upon the giving of such notice.

 

16

--------------------------------------------------------------------------------


 

9.                                      Further Assurances in Connection with an
IPO.  The Management Investor agrees that he will, to the extent requested by
the Company, reasonably cooperate with and provide assistance to SCT Chassis and
its affiliates in connection with an IPO or other offering of securities by SCT
Chassis or an affiliate thereof, and any restructuring necessary in connection
with an IPO including but not limited to the exchange of vested or unvested
Restricted Shares for shares in an affiliate of the Company, including, without
limitation, by executing and delivering reasonably requested certificates,
instruments and other documents.  Without limiting the foregoing, the Management
Investor agrees that he will execute and deliver a lock-up agreement with
respect to any or all of the Common Stock (or any such shares of an affiliate of
the Company issued in exchange therefor) owned by the Management Investor in
connection with an IPO or other offering of securities by SCT Chassis or any of
its affiliates, in form and substance reasonably requested by any underwriter or
by SCT Chassis or any affiliate thereof, as applicable, provided that such
lock-up agreement shall not be more onerous in its terms than the lock-up
agreements provided by other senior executive officers of the Company in
accordance with the requirements of the underwriter.

 

10.                               Miscellaneous.

 

(a)                                 This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and may not
be modified or amended except by a written agreement signed by the Company, SCT
Chassis and the Management Investor.  This Agreement supersedes any prior
agreements or understandings between the parties with respect to the subject
matter hereof.  The Management Investor represents that he is free to enter into
this Agreement without violating any agreement or covenant with, or obligation
to, any other entity or individual.

 

(b)                                 In the event any capital stock of the
Company or any other corporation shall be distributed on, with respect to, or in
exchange for shares of Common Stock as a stock (or share) dividend, stock (or
share) split, spin-off, reclassification or recapitalization in connection with
any merger, amalgamation, continuation into another jurisdiction or
reorganization, the restrictions, rights and options set forth in this Agreement
shall apply with respect to such other capital stock to the same extent as they
are, or would have been applicable, to the Common Stock acquired hereunder on,
or with respect to, which such other capital stock was distributed.

 

(c)                                  No waiver of any breach or default
hereunder shall be considered valid unless in writing, and no such waiver shall
be deemed a waiver of any subsequent breach or default of the same or similar
nature.  Anything in this Agreement to the contrary notwithstanding, any waiver,
consent or other instrument under or pursuant to this Agreement signed by, or
binding upon, the Management Investor shall be valid and binding upon any and
all persons or entities (other than the Company and its affiliates, including
the Fortress Entities) who may, at any time, have or claim any rights under or
pursuant to this Agreement in respect of the Restricted Shares.

 

(d)                                 Except as otherwise expressly provided
herein, this Agreement shall be binding upon and inure to the benefit of the
Company, SCT Chassis and their respective affiliates, including the Fortress
Entities, and their respective successors and assigns and the Management
Investor and the Management Investor’s heirs, personal representatives,
successors

 

17

--------------------------------------------------------------------------------


 

and assigns; provided, however, that nothing contained herein shall be construed
as granting the Management Investor the right to Transfer any of the Restricted
Shares, except in accordance with this Agreement and any transferee shall hold
the Restricted Shares having only those rights, and being subject to the
restrictions, provided for in this Agreement.  Except as specified herein, this
Agreement shall not be assignable.

 

(e)                                  Any provision hereof which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the fullest extent permitted by applicable law, the
parties hereby waive any provision of law which may render any provision hereof
prohibited or unenforceable in any respect.

 

(f)                                   Should any party to this Agreement be
required to commence any litigation concerning any provision of this Agreement
or the rights and duties of the parties hereunder, the prevailing party in such
proceeding shall be entitled, in addition to such other relief as may be
granted, to the reasonable attorneys’ fees and court costs incurred by reason of
such litigation.

 

(g)                                  The section headings contained herein are
for the purposes of convenience only and are not intended to define or limit the
contents of said sections.

 

(h)                                 Words in the singular shall be read and
construed as though in the plural and words in the plural shall be read and
construed as though in the singular in all cases where they would so apply. 
Words herein of any gender are deemed to include each other gender.

 

(i)                                     This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement, and all signatures need not appear on any
one counterpart.

 

(j)                                    The Management Investor agrees that,
subsequent to any termination of his employment, he will continue to cooperate
with the Company and SCT Chassis in the prosecution and/or defense of any claim
in which the Company or SCT Chassis may have an interest (with the right of
reimbursement for reasonable out-of-pocket expenses (including reasonable
attorneys’ fees) actually incurred) which may include, without limitation, being
available to participate in any proceeding involving the Company or SCT Chassis,
permitting interviews with representatives of the Company or SCT Chassis,
appearing for depositions and trial testimony, and producing and/or providing
any documents or names of other persons with relevant information in the
Management Investor’s possession or control arising out of his employment in a
reasonable time, place and manner.

 

(k)                                 All payments pursuant to this Agreement
shall be subject to regular withholding and deductions.  The Management Investor
shall pay the applicable entity promptly upon request, and in any event at the
time he recognizes taxable income in respect to any Restricted Shares which vest
pursuant to this Agreement or otherwise, an amount equal to the

 

18

--------------------------------------------------------------------------------


 

taxes the Company determines it is required to withhold.  The Company may, in
its sole discretion, permit the Management Investor to elect to pay a portion or
all of such withholding taxes (i) in cash (ii) by delivery of shares of Common
Stock or (iii) by having shares of Common Stock withheld by the Company from any
shares of Common Stock that would have otherwise been received by the Management
Investor.

 

(l)            The Management Investor hereby irrevocably consents and agrees
that any legal action, suit or proceeding against him with respect to his
obligations or liabilities or any other matter under or arising out of or in
connection with this Agreement shall be brought in the United States District
Court of the Southern District of New York or in the courts of the State of New
York, sitting in New York County and, by execution and delivery of this
Agreement, the Management Investor, to the fullest extent permitted by
applicable law, hereby (i) irrevocably accepts and submits to the exclusive
jurisdiction of each of the aforesaid courts, in person, generally and
unconditionally with respect to any such action, suit or proceeding, (ii) agrees
not to commence any such action, suit or proceeding in any jurisdiction other
than those of the aforesaid courts, (iii) waives any objection to the laying of
venue of any such action, suit or proceeding therein, (iv) agrees not to plead
or claim that such action, suit or proceeding has been brought in an
inconvenient forum and (v) consents to service of process in connection with an
such action, suit or proceeding by the delivery of notice to such Management
Investor’s address set forth in this Agreement.

 

(m)          The terms of this Agreement have been designed to be exempt from,
or, where applicable, to comply with, the requirements of Section 409A of the
Code and shall be interpreted and administered in a manner consistent with such
intent.

 

(n)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to any
choice-of-law rules thereof which might apply the laws of any other
jurisdiction.

 

(o)           WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF.  EACH PARTY ALSO WAIVES ANY BOND OR
SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED
OF SUCH PARTY.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MIGHT BE FILED IN ANY COURT AND THAT MAY RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING ALL COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL.  THIS WAIVER
IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, MODIFICATIONS,
SUPPLEMENTS OR RESTATEMENTS HEREOF.  IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

19

--------------------------------------------------------------------------------


 

[signature page follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Management Shareholder
Agreement as of the first date written above.

 

 

INTERPOOL, INC.,

 

d/b/a TRAC INTERMODAL™

 

 

 

 

 

 

By:

 

 

 

Name: Keith Lovetro

 

 

Title: CEO

 

 

 

 

SCT CHASSIS INC.

 

 

 

 

 

 

By:

 

 

 

Name: Gregg F. Carpene

 

 

Title: Vice President, Secretary, General Counsel

 

 

 

 

 

MANAGEMENT INVESTOR

 

 

 

 

 

 

 

Kevin Snyder

 

 

 

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix A

 

Restricted Shares

 

Number of shares of Common Stock:

 

35,682

 

Price per share:

 

$

11.21

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SHARE TRANSFER

 

FOR VALUE RECEIVED, KEVIN SNYDER hereby sells, assigns and transfers unto
                                                          (      ) shares of the
Common Stock of SCT Chassis Inc. (“SCT Chassis”) standing in his name on the
books of SCT Chassis represented by Certificate No(s).        herewith, and does
hereby irrevocably constitute and appoint                                 as
attorney-in-fact to transfer the shares on the books of SCT Chassis with full
power of substitution in the premises.

 

Dated:

 

 

 

 

 

Signed by:

 

In the presence of:

 

 

 

 

 

 

 

 

Witness

 

Exhibit A – Page 1

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Irrevocable Proxy pursuant to

Section 1(d)(vi) of the Management

Shareholder Agreement

Dated            , 2016 (the “Agreement”)

 

Proxy

 

SCT Chassis Inc. (“SCT Chassis”)

 

I, KEVIN SNYDER, being a shareholder of SCT Chassis, HEREBY APPOINT FIG LLC, to
be my proxy for and in my name, place and stead to attend all meetings of the
shareholders of SCT Chassis and to vote any and all Restricted Shares in SCT
Chassis at the time standing in my name and to exercise all consensual rights in
respect of such shares (including without limitation giving or withholding
written consents of shareholders and calling special general meetings of
shareholders) within the scope and pursuant to terms set out in
Section 1(d)(vi) of the Agreement.  This proxy shall automatically terminate
upon the closing of an IPO.

 

Signed as of the      day of           , 2016.

 

 

 

Name:

 

Address:

 

 

Exhibit B – Page 1

 

--------------------------------------------------------------------------------